Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive a queue enrollment data identifying a first guest and a first attraction to which the first guest seeks admission; determine whether the first guest is enrolled in a second queue for a second attraction to which the first guest also seeks admission; assign the first guest to a first one of a plurality of groups each including other guests also seeking admission to the first attraction, wherein when the first guest is enrolled in the second 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human for recitation of generic computer components under certain methods of organizing human activity (sales relations). That is, other than reciting “processor” and “system memory” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “receive”, “determine”, “assign”, “obtain”, “determine” and “identify” in the context of this claim encompasses the user to manually determine a user enrolling in a virtual queue in an amusement park and organizing queues with respect to the occupancy state. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements- a “processor” and “a memory” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 11 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-10 and 12-20, further describe the identified abstract idea. In addition, the limitations of claims 5, 7, 9-10, 15 and 19-20 define how queues are organized and how are people enrolled in a queue for an amusement park which further describes the abstract idea. The generic computer component of claims 2-4, 6, 8 and 16-18 (hardware processor, display screen, communication device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linguanti et al. referred herein as Linguanti (U.S. Patent Application Publication No. 2020/0410412) in view of Carrier et al. referred herein as Carrier (U.S. Patent Application Publication No. 2018/0365600).

As to claims 1 and 11, Linguanti teaches a system and method comprising:

assign the first guest to a first one of a plurality of groups each including other guests also seeking admission to the first attraction, (para 24) 
obtain a current occupancy state of the first attraction; (para 22-24)
determine an attendance period corresponding to an average time duration of attendance at the first attraction by previous guests of the first attraction; (para 22-24 and 33)
identify a second one of the plurality of groups for admission to the first attraction based on a number of guests included in the second one of the plurality of groups, the current occupancy state of the first attraction, and the attendance period.(para 22-24 and 33)
Linguanti does not teach:
determine whether the first guest is enrolled in a second queue for a second attraction to which the first guest also seeks admission;  
wherein when the first guest is enrolled in the second queue, the first guest is assigned to the first one of the plurality of groups based on the first guest being enrolled in the second queue for admission to the second attraction; 
However, Carrier teaches:

wherein when the first guest is enrolled in the second queue, the first guest is assigned to the first one of the plurality of groups based on the first guest being enrolled in the second queue for admission to the second attraction; (para 21, and 54-56)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to allow the guest to be admitted to a second queue while being in the first queue in Linguanti as taught by Carrier. Motivation to do so comes from the knowledge well known in the art that doing so would result in shorter lines and less crowds. 
As to claims 2 and 12, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above.
Linguanti further teaches:
wherein the hardware processor is configured to execute the dynamic queue management software code to further summon the second one of the plurality of groups for admission to the first attraction.(para 22, show that the system sends a notification to the user in order to return back to the attraction)
As to claims 3 and 13, Linguanti in view of Carrier teach all the limitations of claims 2 and 12 as discussed above. 
Linguanti further teaches:

As to claims 4 and 14, Linguanti in view of Carrier teach all the limitations of claims 2 and 12 as discussed above. 
Linguanti further teaches:
wherein the summoning is performed via software resident on mobile communication devices in the possession of at least some guests included in the second one of the plurality of groups.(para 21 and 31)
As to claims 5 and 15, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 
Linguanti does not teach:
wherein the first attraction and the second attraction operate concurrently.
However, Carrier teaches:
wherein the first attraction and the second attraction operate concurrently. (para 21, and 54-56)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to allow the guest to be admitted to a second queue while being in the first queue in Linguanti as taught by Carrier. Motivation to do so comes from the knowledge well known in the art that doing so would result in shorter lines and less crowds.
As to claims 6 and 16, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 

wherein the hardware processor is configured to execute the dynamic queue management software code to further: obtain queue metrics describing the second queue for the second attraction; wherein identifying the second one of the plurality of groups for admission to the first attraction is further based on the queue metrics describing the second queue.
However, Carrier teaches:
wherein the hardware processor is configured to execute the dynamic queue management software code to further: obtain queue metrics describing the second queue for the second attraction; (para 21 and 30, show that the systems determines if there is enough time to be added to a second queue and be able to finish both attractions)
wherein identifying the second one of the plurality of groups for admission to the first attraction is further based on the queue metrics describing the second queue.(para 21 and 30)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to allow the guest to be admitted to a second queue while being in the first queue in Linguanti as taught by Carrier. Motivation to do so comes from the knowledge well known in the art that doing so would result in shorter lines and less crowds.
As to claims 7 and 17, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 
Linguanti further teaches:

As to claims 9 and 19, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 
Linguanti further teaches:
wherein at least one of the first attraction and the second attraction comprises a theme park entertainment venue. (para 18)
As to claims 10 and 20, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 
Linguanti further teaches:
wherein at least one of the first attraction and the second attraction comprises a theme park ride. (para 18 and 32)

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linguanti et al. referred herein as Linguanti (U.S. Patent Application Publication No. 2020/0410412) in view of Carrier et al. referred herein as Carrier (U.S. Patent Application Publication No. 2018/0365600), further in view of Schwartz et al. referred herein as Schwartz (U.S. Patent Application Publication No. 2013/0332509).

As to claims 8 and 18, Linguanti in view of Carrier teach all the limitations of claims 1 and 11 as discussed above. 
Linguanti further teaches:

determine an updated attendance period of the first attraction; (para 50-51)
identify a third one of the plurality of groups for admission to the first attraction based on a number of guests included in the third one of the plurality of groups, the updated occupancy state of the first attraction, and the updated attendance period of the first attraction.(para 22-24 and 33)
Linguanti and Carrier do not teach:
wherein the hardware processor is configured to execute the dynamic queue management software code to further: identify an expiration time interval for the admission; 
expire the admission if the second one of the plurality of groups does not enter the first attraction within the expiration time interval; 
However, Schwartz teaches:
wherein the hardware processor is configured to execute the dynamic queue management software code to further: identify an expiration time interval for the admission; expire the admission if the second one of the plurality of groups does not enter the first attraction within the expiration time interval; (para 20-21, show that the user is set a 15 minute window to arrive to the attraction or a cancelation will occur)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to specify a time interval for arrival in Linguanti in view of Carrier as taught by Schwartz. Motivation to do so comes from the knowledge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEINA ELCHANTI/Examiner, Art Unit 3628